Order entered February 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01394-CV

               ENRIQUE N. PONTE, JR., M.D. AND PEDIATRIX MEDICAL
                            SERVICES, INC., Appellants

                                                  V.

      MARCELA AND JOSE BUSTAMANTE, AS NEXT FRIENDS OF DANIELLA
                        BUSTAMANTE, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-08-08056-E

                                             ORDER
       The reporter’s record is overdue in this appeal. The clerk’s record contains appellants’

request for preparation of the record, and appellants’ docketing statement reflects that payment

arrangements have been made with the court reporter for the record. Accordingly, we ORDER

David Langford, official court reporter of the 101st Judicial District Court, to file the reporter’s

record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to David

Langford, official court reporter, 101st Judicial District Court, and to counsel for all parties.

                                                        /s/    DAVID LEWIS
                                                               JUSTICE